--------------------------------------------------------------------------------

Exhibit 10.4



ADDENDUM No. 1
TO THE
AMENDED AND RESTATED SHAREHOLDERS AGREEMENT
OF 28 SEPTEMBER 2005




AMONG


LA GENERALE DES CARRIERES ET DES MINES




AND


TF HOLDINGS LIMITED


CHUI LTD


FARU LTD


MBOKO LTD


MOFIA LTD


TEMBO LTD


AND


TENKE FUNGURUME MINING






DATE:  11 DEC 2010


Addendum No. 1 to the ARSA
 
Page 1 sur 6

--------------------------------------------------------------------------------

 
 
ADDENDUM No. 1
 


 
TO THE AMENDED AND RESTATED MINING CONVENTION
 


AMONG


LA GENERALE DES CARRIERES ET DES MINES a public enterprise established under
Congolese law created by Decree Number 049 of 07 November 1995, registered with
the New Register of Commerce in Lubumbashi under number 453 and having its
principal place of business at Boulevard Kamanyola, No. 419, B.P. 450, in
Lubumbashi, Democratic Republic of Congo (DRC), in the process of being
transformed into a joint stock company (SARL) by virtue of Decree No. 09/12 of
24 April 2009 establishing the list of public enterprises transformed into
commercial companies, governmental institutions and public service entities
governed temporarily by Decree No. 09/11 of 24 April 2009 enacting the
transitional measures in connection with the transformation of public
enterprises in application of the Law No. 08/007 of 07 July 2008 enacting the
general provisions relative to the transformation of public enterprises,
represented by its President of the Board of Directors, Mr. Albert YUMA MULIMBI
and its  General Managing Director, Mr. KALEJ NKAND, hereafter referred to as
« GECAMINES  »


hereinafter referred to as "Gécamines",


 
OF THE FIRST PART



– and –


TF HOLDINGS LIMITED (formerly LUNDIN HOLDINGS LTD), a company incorporated under
the laws of Bermuda, having its registered office at Clarendon House, 2 Church
Street, Hamilton HM12 (Bermuda), hereinafter referred to as "TF Holdings", and


CHUI LTD, a company incorporated under the laws of Bermuda, having its
registered office at Clarendon House, 2 Church Street, Hamilton HM12 (Bermuda),
and


FARU LTD, a company incorporated under the laws of Bermuda, having its
registered office at Clarendon House, 2 Church Street, Hamilton HM12 (Bermuda),
and


MBOKO LTD, a company incorporated under the laws of Bermuda, having its
registered office at Clarendon House, 2 Church Street, Hamilton HM12 (Bermuda),
and


MOFIA LTD, a company incorporated under the laws of Bermuda, having its
registered office at Clarendon House, 2 Church Street, Hamilton HM12 (Bermuda),
and


TEMBO LTD, a company incorporated under the laws of Bermuda, having its
registered office at Clarendon House, 2 Church Street, Hamilton HM12 (Bermuda),


all represented by their Vice President, Mr. Mark R. Mollison,


hereinafter referred to as the "TF Holdings Shareholders"


 
OF THE SECOND PART

– and –


Addendum No. 1 to the ARSA
 
Page 2 sur 6

--------------------------------------------------------------------------------

 
 
TENKE FUNGURUME MINING SARL, a company incorporated under the laws of the
Democratic Republic of Congo, having its registered office at 790 avenue Panda,
Lubumbashi (Democratic Republic of Congo), registered with the Lubumbashi New
Register of Commerce under No. 7325, represented by its Managing Director, Mr.
Claude Polet,


hereinafter referred to as "T.F.M.",


 
OF THE THIRD PART





All the parties are hereinafter referred to together as the "Parties".


 
It is considered as follows:
 
A.
The Parties signed on 28 September 2005 the Amended and Restated Shareholders
Agreement (the "ARSA") which amended and restated the Agreement for the
Formation of Tenke Fungurume Mining the Parties had concluded on 30 November
1996 (the "Original Convention");



B.
Within the framework of the mining contracts review process (the
"Revisitation"), the Democratic Republic of Congo, Gécamines, TF Holdings and
TFM signed on 11 DEC 2010 the Addendum No. 1 to the Amended and Restated Mining
Convention they signed on 28 September 2005 (the "ARMC");



C.
In the same framework, the Parties wish to amend the ARSA.





Now therefore it is agreed as follows:




ARTICLE 1
 
An article 3.2 (d) is added to the ARSA, as follows:


"(d) In addition, TFM will pay to Gécamines the following additional amounts:


(i) An additional USD 30 million upon reaching the following benchmarks:


§  
USD 5 mm after signature of the addendums to the ARMC and the ARSA and the
amendment to the By-laws of TFM  and such addendums and amendment are in full
force and effect (e.g., after approvals by presidential decrees);

§  
USD 5 mm at 0.5 mm tonnes cumulative copper production from the Project;

§  
USD 5 mm at 1.0 mm tonnes cumulative copper production from the Project;

§  
USD 5 mm at 1.5 mm tonnes cumulative copper production from the Project;

§  
USD 5 mm at 2.0 mm tonnes cumulative copper production from the Project; and

§  
USD 5 mm at 2.5 mm tonnes cumulative copper production from the Project.

 
Addendum No. 1 to the ARSA
 
Page 3 sur 6

--------------------------------------------------------------------------------

 
 
  (ii)
An additional royalty of US$ 1.2 million for each 100,000 tonnes of additional
reserves of copper at the time the new reserves achieve an amount greater than
2.5 million tonnes of copper calculated as currently calculated.



 
This additional royalty will be paid on the determination of recoverable proven
and probable copper reserves calculated in accordance with the same criteria as
that currently used by the ultimate majority shareholder of TF Holdings Limited
in connection with its filings made to the United States Security and Exchange
Commission. Payment of the additional royalty will be made by April 15 of each
year.



  (iii)
Subsequent to the payment dates referred to above, before each payment, T.F.M.
will in writing request from Gécamines that it provide in writing to T.F.M., a
corresponding demand for payment including the bank and account of Gécamines to
which the payment must be made.  T.F.M. will have five Business Days to make the
requested payment."



ARTICLE 2
 
The article 3.4 of the ARSA is replaced by the following provision:


 
"TF Holdings will cause the increase of the Gécamines 17.5% (non dilutable)
interest in the share capital of TFM to 20% (non dilutable). The parties will
work together to insure the increase of Gécamines’ interest is done in as tax
efficient a manner as possible. It is the initial intent of the parties to
provide Gécamines a 20% non dilutable interest through the dilution of TF
Holdings' current interest in TFM.



An extraordinary general meeting of the shareholders of TFM will amend
accordingly Article 5 of the By-Laws."


ARTICLE 3
 
The article 3.5 of the ARSA is replaced by the following provision:


"T.F.M. will increase its share capital by USD 50 million, to USD 65,050,000
from the current USD 15,050,000.  Share capital will be contributed as a
contribution in-kind entirely by TF Holdings that will be deducted from accrued
Advances and for which Gécamines will be attributed a 20% non-dilutable
share.  The share capital increase will occur after the increase referred to in
Article 3.4 hereof.


An extraordinary general meeting of the T.F.M. shareholders will accordingly
amend article 5 of the Bylaws."


ARTICLE 4
 
The article 4.1 (c) of the ARSA is replaced by the following provision:


"The Parties agree, as from the signature of this Addendum No. 1, to modify the
annual interest rate on the Advances made by TF Holdings to T.F.M. by bringing
it from LIBOR at one year + 2% to LIBOR at one year + 6% ."  


Addendum No. 1 to the ARSA
 
Page 4 sur 6

--------------------------------------------------------------------------------

 
 
An article 4.1 (e) of the ARSA is added as follows:


“T.F.M. will exercise all reasonable efforts to obtain "project financing" at
more advantageous terms and conditions.”


ARTICLE 5
 
The article 12.4 of the ARSA is replaced by the following provision:


"Management Team. The Managing Director shall appoint all members of the
management team and will have the power and authority to hire and fire such
employees.  Two members of the management team shall be seconded from candidates
employed and recommended by the Class A Shareholder. In addition, TFM will
provide the Class A Shareholder with two additional Management positions: (1)
Deputy General Manager, based in Fungurume, and (2) Deputy Manager of
Operations, based in Fungurume. In any event, however, the Managing Director
may, should the case arise, require the Class A Shareholder to replace staff it
seconded.  In such cases, the Class A Shareholder will submit another
recommendation for replacement.  The Class A Shareholder shall hold T.F.M. and
the Managing Director harmless and shall indemnify them against any Claim
brought against them by any rejected candidate or any employee of Gécamines
whose secondment is terminated."
 
ARTICLE 6
 
The parties agree to enter into a consultancy agreement, (hereafter referred to
as the (“Gecamines Consultancy Agreement”), between Gécamines and TFM within a
time period not to surpass thirty (30) Business Days from the signature of the
Addendum No. 1 to the ARMC.


 
ARTICLE 7
 
This Addendum will enter into force after its signature by all the Parties and
upon the date of the entry into force of the Addendum No. 1 to the ARMC, and
will remain in effect for so long as the ARSA remains in effect.
 
Until the entry into effect of this Addendum, the ARSA will remain validly and
fully in force as such and thereafter the ARSA will remain validly and fully in
force as amended by this Addendum.
 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Addendum on the
11 DEC 2010, in 16 original copies, 8 in English and 8 in French, each Party
acknowledging receipt of one English and one French copy.
 
Addendum No. 1 to the ARSA
 
Page 5 sur 6

--------------------------------------------------------------------------------

 

LA GENERALE DES CARRIERES ET DES MINES


 
 
/s/ Kalej Nkand
 The Director General Manager, KALEJ NKAND
 
 
/s/ Albert Yuma Mulimbi
 The Chairman of the Board, Albert YUMA MULIMBI





 
TF HOLDINGS LIMITED
 
 
/s/ Mr. Mark R. Mollison
Mr. Mark R. Mollison
Vice President
 
CHUI LTD
 
 
/s/ Mr. Mark R. Mollison
Mr. Mark R. Mollison
Vice President





 
FARU LTD
 
 
/s/ Mr. Mark R. Mollison
Mr. Mark R. Mollison
Vice President
 
MBOKO LTD
 
 
/s/ Mr. Mark R. Mollison
Mr. Mark R. Mollison
Vice President







 
MOFIA LTD
 
 
/s/ Mr. Mark R. Mollison
Mr. Mark R. Mollison
Vice President
 
TEMBO LTD
 
 
/s/ Mr. Mark R. Mollison
Mr. Mark R. Mollison
Vice President





TENKE FUNGURUME MINING SARL
 
/s/ Mr. Claude Polet
Mr. Claude Polet
Managing Director
 

 
Addendum No. 1 to the ARSA
 
Page 6 sur 6

--------------------------------------------------------------------------------

 